 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDLehigh Portland Cement Company and William Tol-bert.Case 25-CA-3745February 18, 1971DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSOn October 22, 1970, Trial Examiner Bernard J.Seff issued his Decision on the above-entitled pro-ceeding, finding that Respondent had engaged in andwas engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the at-tached Trial Examiner's Decision. The Trial Examin-er also found that Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint, and recommended dismissal of certain ofthose allegations. Thereafter, the General Counselfiled exceptions to the Trial Examiner's Decision to-gether with a supporting brief, and Respondent fileda reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions,' and recommendations of theTrial Examiner.ORDERbenefits and that as of the time of the hearing herein,Tolbert had notresponded to such offers.As to (2), concerning the change in the basis ofpayment to the clerical employees,the subsequently executed collective-bargaining agreement classifies and rates such employeesas hourly employ-ees Inasmuch as the bargaining representative has acquiesced in suchchange,there seems little basis for concluding such change was violative ofthe Act. As to (3), the languageused bythe Trial Examiner in rejectingTolbert's testimony constitutes in our viewa credibilityresolution that suchinterrogation and promise of benefit were not in fact madeto Tolbert Assuch determination is notcontraryto the clear preponderanceof all relevantevidence,itwill be affirmed SeeStandardDry Wall Products, Inc,91 NLRB544, enfd 188F.2d 362 (C.A. 3)In agreeing with the Trial Examiner's conclusion that Respondent did notviolatethe Actby terminatingTolbert,we finditunnecessary to rely on theprovisions of the collective-bargaining agreementwhichwas executed andbecame effective subsequentto Tolbert's termination2 In footnote4 of the TrialExaminer'sDecision substitute"20" for "10"daysTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBERNARD J.SEFF,Trial Examiner:Upon a charge of unfairlabor practicesfiled by William Tolbert,an individual, onApril 17,1970, and served on Respondent by registered mailon or aboutApril 20,1970,1 against Lehigh Portland Ce-ment Company,herein called Respondent or Employer, theGeneralCounsel of the NationalLaborRelations Boardissued a complaint and notice of hearing on June 26 inwhich he alleged that Respondent had engaged in unfairlabor practices in violation of Section8(a)(1) and (3) of theNationalLaborRelations Act, as amended,herein calledthe Act.Respondent's answer admitted certain allegationsof the complaint but denied the commission of any unfairlabor practices.A hearing was held before me in Bedford,Indiana,on August 4 and 5,at which all parties were repre-sented.Subsequent to the hearing,Respondent and GeneralCounsel filed briefs which have been carefully considered.Upon the entire record in the case and from my observa-tion of the witnesses, I make the following:FINDINGS OF FACTPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the RecommendedOrder of the Trial Examiner as modified below andhereby orders that Respondent, Lehigh Portland Ce-ment Company, Mitchell, Indiana, its officers, agents,successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order, asherein modified.2IT IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleges violations of the Act notfound herein.1The General Counsel hasexceptedto the Trial Examiner's failure to findthat Respondentviolated theAct by (1) failingto paytermination benefitsto employee Tolbert, (2) changing the basisof paymentto clericalemployeesfrom salariedto hourly; and (3) interrogating and making promises of bene-fitsto TolbertAs to (1), the record discloses that Respondent offered Tolbertseveraloptions concerning the acceptance of termination benefitsor alternativeIRESPONDENTSBUSINESSRespondent has maintained its principal office at Allen-town,Pennsylvania,and a place of business at Mitchell,Indiana,herein called the Mitchell facility. The instant caseinvolvesonly theMitchell facility.During the 12-monthperiod priorto the issuance of the complaint, Respondentmanufactured and shipped products valued in excess of$50,000 from its Mitchellfacility toStates other than theState of Indiana.Respondent is an employer engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.IITHE LABORORGANIZATION INVOLVEDUnited Cement,Lime and Gypsum Workers Internation-al Union,AFL-CIO,and its Local No. 30,herein referredto as the Unions,each are, and have been at all timesmaterial herein,labor organizations within the meaning ofSection 2(5) of the Act.1All dates arein 1970 unlessotherwiseindicated188 NLRB No. 93 LEHIGH PORTLAND CEMENT COMPANY583IIITHE ALLEGED UNFAIR LABOR PRACTICESA.Respondent's Violations of 8(a)(1)The Respondent candidly admits in its brief that it en-gaged in acampaign to urge its employees not to vote forthe Union in the clerical unit of eight employees at its Mit-chell,Indiana, facility. The Companystatedthat this wasnot due toanimus onits part because Respondent has en-joyedamicable relationswith the same International Unionin all 10 of itsplants covering productionand maintenanceemployees. The Company engaged in this campaign be-cause the Union, for the firsttime,was seekingto representclerical employees. It was also pointed out that when theelection inthe clerical unitresulted ina 5 to 3 vote in favorof the Union Respondent bargained with the Union andenteredinto contractualrelationswith the Union.The campaign against the Union took the following form:All eight of the employees were individually interviewed byRespondent's supervisors about 2 or 3 days before theNLRBelection.Company representatives included themanager of labor relations, the head of the industrial rela-tions department (both of whom were sent to Mitchell, Indi-ana, fromRespondent'shome office in Allentown,Pennsylvania), the plant manager at Mitchell, and the su-pervisor of the clerical department.The company representativesengaged inconversationsand, by prearrangement, followed the same approach. PlantManagerBensingerspoke to each of the employees alongthe following lines: Five employees, Elliott, Conley, Con-nell, Bales, and Tolbert, were individually queued as to whythey were interested in the Union; each of these employeessaid in virtuallythe same languagethey felt they needed jobsecurity. Their feeling of anxiety about their jobs stemmedfrom the fact that two former employees, James Grissomand John Dorsett, were terminatedsome timeago withoutany apparent reason known to the clerical employees. BothGrissom and Dorsett had worked for the Company for morethan 20 years. Each of the five employees felt that they toohad been employed more than 20 years and if Grissom andDorsett could be fired the same thing could happen to them.There was unanimity that the motivation for union mem-bership stemmed directly from the discharges of Grissomand Dorsett which represented to the employees a threat totheir job security.The Company's supervisorsin each casepointed out thatthe men had certain advantages from remaining salariedemployees and what would be lost if they voted to be repre-sentedyby the Union. The employees were told the monetaryvalue of theirinsurancewould drop together with the lossof the accident policy which was included under the salariedemployees plan. The retirement plan would change to theirdisadvantage. Further "if we lost any time from work, ofcourse,we would not be paid for it, and as salaried employ-ees, if we had to be off for a few hours, the Company didgo ahead and pay us for that time." Lost time was describedas due to "going downtown, going to the doctor or thedentist, something of that nature, or any other reason, aslong as the plantmanager feltitwas-you know you had agood reason to be off." Also if an employee would be sickfor a few days they would not lose pay. All that would bechanged.The General Counsel contended that company supervi-sors asked the employees how they expected to vote. Thereis no support in the record to prove this contention. GeneralCounsel also argued that the Company fired Tolbert be-cause he hadbeen a foremanfor 10 years before he trans-ferred to the clerical group and Respondent knew he hadvoted for the Union. It was contended that Respondentresented the fact that one of its former supervisors wouldvote for the Union. In the course of Tolbert's testimony heallegedly replied to Respondent-when queried as towhether he was in favor of the Union-"No comment."This argument, too, is not supported by the record consid-ered as a whole. However, the reasonable inference to bedrawn from those facts which the Company admitted isthat, if the Union were voted in, the special privileges enu-merated above would,be discontinued. In the context of theevents that did occur and keeping in mind that Respondentsaw fit to underscore its opposition to a unionized clericalunit by dispatching certain top officials from Allentown,Pennsylvania, the comments made by Respondent's offi-cials and plant supervisors were made to discourage theaffected employees from their efforts to become unionized.The implied threats of loss of certain benefits constituteviolations of Section 8(axl) and I so find.B.The Discharge of William TolbertTolbert was hired on January 21, 1952, as a lab tester andin 1953 became a mill laborer. He became assistant time-keeper in the clerical department on October 1, 1957. FromApn16, 1959, until April 28, 1969, Tolbert was a yard fore-man. He transferred back to the clerical department on thelatter date.On July 22, 1970, Local No. 30, clerical unit, and theRespondent executed a collective-bargainin gagreementcovering the Company's clerical employees. Article XII-Job Status-Permanent Conditions, which contains the fol-lowing provision, is identical with the provision concerningthe same subject matter that has been in effect for manyyears with the same Union covering production and mainte-nance employees. The provision reads as follows:Whenever an employee's job is eliminated and hisemployment is terminated, he may make written a ppli-cation within five (5) days after receiving notice ostermination for employment in the maintenance andproduction unit of Local # 30 of the Virgil I. Grissomplant Mitchell, Indiana.An application for employment into the mainte-nance and production unit shall be kept on file for aperiod of one year from the date of an employee'stermination. If during the one-year period the employ-ee is hired he shall retain his previously accumulatedpension, S.U.B., insurance and vacation eligibility.Hisseniority rights in the clerical unit shallterminateupon hisestablishment of seniority rights in themaintenance andproduction unit.[Emphasis supplied.]The above contractual language appears in the contractcovering the maintenance and production unit.Tolbert was the last man hired in the clericalunit. Inaccordance with the above contract he was, therefore, thefirstman to be terminated when the Respondent inaugurat-ed a program to cut costs throughout all its operations. Theinstitution of this program was described in the record byJohn E. L. Kratzer, manager of industrial relations for Re-spondent, as follows:.we were trying to reduce their costs by decreasingmanpower and, for your information, during this peri-od of time from January 1st, 1968 up until recentmonths, we have curtailed the clerical forces in our tencement plants by 24 employees and this curtailmentwas as the result of either termination, death, retire-ment or what have you. These employees who weredropped from the rolls were not replaced-24 of themsince January 1st, 1968. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDV THE REMEDYThe Alsen, New York facility, decreased the staff inthis period of time by four clerical employees; Bir-mingham, Alabama facility decreased the staff duringthis period of time byl clencal employee; Buffalo, NewYork facility decreased the staff by 5 employees duringthis period of time; our Fogelsville, Pennsylvania oper-ation decreased the staff by 2 during this period oftime; Iola, Kansas decreased the staff by 5 during thisperiod of time; Mason City, Iowa operation decreasedthe staff by 1 during this period of time; our MetallineFalls,Washington had no reduction in their clericalstaff during this period of time; Miami, Florida opera-tion had 1 clerk taken from the staff during this period... since a reply has been received from Miami ... therehas been an additional employee removed from thatstaff. I will skip the Mitchell report because that is whatwe have been talking about and our Union Bridge,Maryland has been decreased by 1 employee duringthis time.*****. I can relate to a specific case in which I was directlyinvolved that occurred at the Folgelsville plant. It oc-curred in the year 1968. A utility clerk who was thejunior employee in the clerical staff but he was not thejunior employee in terms of plant seniority, was re-moved from the clerical staff. The situation was identi-cal to Mr. Tolbert's .... The man had the least amountof seniority in the unit... when you move from onecategory to the other,you donotcarry your senioritywith you. You start asa junior employee on the basis ofseniority.You do carry your credit of service with youfor the basis of determining your insurance, your pen-sion benefits, your vacations and things of that sort.[Emphasis su plied.]In other words fpnnge benefits are measured by plantwideseniority. Bumping rights forTolbertof jobs are meas-ured bydepartmental seniority.Tolbertwas the last employ-ee hired in the clerical unit. Therefore in accordance withboth the labor contract and past practice when it becamenecessary to decrease the clerical unit by one employee hewas selected. It is clear that Respondent regarded Tolbertas a good employee and so stated on the record. In view ofthe fact that his termination came about only as the resultof a contraction in staff in order to reduce costs he wasreleased from his employment for economic reasons whichhad nothing whatever to do with union activity. I thereforerecommend that the allegation in the complaint that histermination was a violation of Section 8(a)(3) be dismissed.The General Counsel filed a motion to amend the com-plaint. In his brief General Counsel moved to correct therecord concerning some inadvertent errors. Both motionsare hereby granted.IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent's oper-ations described in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.Having found that the Respondent violated Section8(a)(1) of the Act, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.As I have found that Respondent did not discriminatorilydischargeWilliam Tolbert, I shall recommend that this8(a)(3) allegation in the complaint be dismissed.Upon the basis of the above findings of fact and the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1.Lehigh PortlandCement Companyis an employer en-gagedgaged in commerce within the meaning of Section 2(2),6 ,and (7)of the Act.2.United Cement,Lime and Gypsum Workers Interna-tional Union,AFL-CIO,and itsLocal No.30 are labororganizations within the meaning of Section2(5) of the Act.3. By interrogating certain of its employees and expresslyor impliedly threatening them with loss of certain benefits,Respondent has engaged in and is engaging in unfair laborpractices affecting commerce within the meaning of Section8(a)(1).RECOMMENDED ORDER2Upon the basis of the above findings of fact,conclusionsof law,and the entire record in the case,and pursuant toSection 10(c) of the National Labor Relations Act, asamended,I recommend that Respondent Lehigh PortlandCement Company, its officers,agents, successors,and as-signs,shall:1.Cease and desist from:(a) Threatening employees with loss of existing benefits.(b) Interrogating employees to ascertain why the employ-ees were interested in the Union.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organization,to form labor organizations,to join or assistthe United Cement,Lime and Gypsum Workers Interna-tional Union,Local No.30, AFL-CIO, or any other labororganization,to bargain collectively through representa-tives of their own choosing,and to engage in any otherconcerted activities for the purpose of collective bargainingor other mutual aid or protection,or to refrain from any orall such activities.2.Take the following affirmative action which is neces-sar to effectuate the policies of the Act:a) Post atitsMitchell,Indiana, place of business copiesof the attached notice marked"Appendix."3Copies of saidnotice,on forms provided by the Regional Director forRegion 25,after being duly signed by Respondent's author-ized representative,shall be posted by it immediately uponreceipt thereof,and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reason-2 In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, recommendations, and Recommended Order hereinshall, asprovided in Section 102.48 of the Rules and Regulations, be adopted by theBoard and become its findings, conclusions, and order,and allobjectionsthereto shall be deemed waived for all purposes3 In the event that the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "Postedpursuant to a Judgment of the National Labor Relations Board." LEHIOH PORTLAND CEMENT COMPANY585able steps shall be taken by Respondent to ihsure that saidnotices are not altered, defaced, or covered by any othermaterial.(b) Notify the Regional Director for Region 25, in writ-ing, within 20 days from the receipt of this Decision, whatsteps have been takento comply herewith 4P FURTHER RECOMMEND that the allegation in the complaintthatWilliam Tolbert was laid off in violation of Section8(a)(3) of theAct bedismissed.APPENDIXNOTICE TOEEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOTinterrogateany of ouremployees con-cerning their interest in or membershipinUnited Ce-ment,Lime and Gypsum WorkersInternational Un-ion, Local No. 30, AFL-CIO, or anyother labor organ-isation.WE WILL NOT directly or indirectlythreaten our em-ployees withloss of existing benefits because of theirunion activities.4 In the event that this RecommendedOrderis adoptedby the Board, thisprovisionshall be mbdifiedto read."Notify saidRegionaldirector, inwriting,within 10 days from the date ofthis Order,what steps Respondenthas taken tocomplyherewith."WE WILL NOT in any other manner interfere with, re-strain, or coerce our employees in the exercise of theirrights to self-organization,to form labor organizations,to join or assist United Cement, Lime and GypsumWorkers International Union, Local No. 30, AFL-CIO, or any other labor organization, to bargainthrough representatives of their own choosing, and toengage in other concerted activities for the purposes ofcollective bargaining or other mutual aid or protection,or to refrain from any and all such activities.LEHIGH PORTLAND CEMENTCOMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisions may be directed to the Board's Office, 614ISTA Center, 150 West Market Street, Indianapolis, Indi-ana 46204, Telephone 317-633-8921.k